Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 10-24 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolff, US 2004/0031056.
	Regarding claim 19, Wolff discloses computerized network apparatus comprising: 
	first data interface apparatus, the first data interface apparatus configured to receive a plurality of transport streams (TS) each comprising a plurality of packetized content from a 
network (33 figure 2);  

	digital processor apparatus, the digital processor apparatus in data communication with the first data interface apparatus and second data interface apparatus and configured to execute at least one computer program thereon (38 figure 2), the computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to: 
	receive data representative of a request for first packetized digitally rendered content, 
the request originated from a first one of the plurality of computerized client devices (paragraph 29);  
	identify one of the plurality of TS on which the requested packetized digitally rendered content is provided (paragraph 20-39); and 
	based at least on the identification, cause delivery of the requested packetized digitally rendered content from the one of the plurality of TS to the first one of the plurality of computerized client devices (paragraph 20-39). 

	Regarding claim 20, Wolff discloses the computerized network apparatus of claim 19, wherein the network comprises a managed cable service provider network having a substantially static topology (paragraph 15). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 25 and 27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Glasser et al., US 8,565,042.
	Regarding claim 25, Glasser discloses computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus: 
	receive data representative of a request for data packets, the request originating from a computerized client device of a data network, the data packets transmitted over a first data 
channel and belonging to a first media stream of data packets (figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20);  
	determine that at least one attribute of the data packets meets a prescribed criterion (figures 1-3 and 5-6, col. 6, line 34 to col. 8, line 3);
	based at least on the determination, cause creation of a second data channel (figures 1-3 and 5-6, col. 6, line 34 to col. 8, line 3); and 
	cause transmission of the data packets to the computerized client device via the second data channel (figures 1-3 and 5-6, col. 6, line 34 to col. 8, line 3). 
 
	Regarding claim 27, Glasser discloses the computer readable apparatus of claim 25, wherein the determination that the at least one attribute of the data packets meets the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser et al., US 8,656,042 in view of Takahashi, US 2012/0254918.
	Regarding claim 10, Glasser discloses a computerized method providing digitally rendered content over a network having a plurality of users associated therewith, the computerized method comprising: 
	receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular digitally rendered content, the digitally rendered content packetized using at least an Internet Protocol (IP) (figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20);

	based on the determining, causing delivery of the packetized digitally rendered content to the computerized client device (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38).
	Glasser is silent about the content is rendered via a URL (uniform resource locator) and the determining comprising accesing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered content is then currently being multicast.
	In an analogous art, Takahashi discloses the content is rendered via a URL (uniform resource locator) and the determining comprising accesing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered content is then currently being multicast (figure 2a, paragraph 85, 103 and 155). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Takahashi. This is standard in the art. The motivation would have been to properly locate and deliver the content for the benefit of quickly giving the user the desired media.

	Claim 28 is rejected on the same grounds as claim 10.

	Regarding claim 29, Glasser discloses the computer readable apparatus of claim 25.
	Glasser is silent about wherein the determination that the at least one attribute of the data packets meets the prescribed criterion comprises an evaluation of the first media stream, the evaluation comprising identification of at least one URL utilized by the first media stream, and determination of whether the identified at least one URL is associated with a server process associated with a prescribed bitrate or quality.

Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s apparatus with the teachings of Takahashi. The motivation would have been properly deliver the content for the benefit of providing quality of service.

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Takahashi in view of Ramsdell et al., US 2011/0035772.
	Regarding claim 11, Glasser and Takahashi disclose the computerized method of claim 10, further comprising, based on the determining indicating that the multicast stream exists, determining that the multicast stream is currently being delivered via at least one transport stream (Glasser figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20, col. 6, line 34 to col. 7, line 38 Takahashi figure 2a, paragraph 85, 103 and 155).
	Glasser and Takahashi are silent about the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP. 
	In an analogous art, Ramsdell discloses the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP (paragraph 25-40). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser and Takahashi’s method with the teachings of Ramsdell.. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.

	Regarding claim 12, Glasser, Takahashi and Ramsdell disclose the computerized method of claim 11, further comprising:
	causing the computerized client device to join the multicast stream (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40); and 
	processing a stream of the packetized digitally rendered content of the at least one 
transport stream to render the multicast packetized digitally rendered content suitable for use by the computerized client device (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40). 
 
	Regarding claim 13, Glasser, Takahashi and Ramsdell disclose the computerized method of claim 12, wherein: 
	the processing of the stream comprises encapsulating the packetized content in an advanced video encoding format (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137); and 
	the causing of the delivery of the packetized content comprises causing delivery of the packetized digitally rendered content in the advanced video encoding format over Data Over Cable Service Interface Specification (DOCSIS) to an IP-enabled client device (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137). 
 
	Regarding claim 14, Glasser, Takahashi and Ramsdell disclose the computerized method of claim 13, wherein the encapsulating the packetized digitally rendered content in the advanced video encoding format comprises causing an edge streaming apparatus to de-encapsulate the packetized digitally rendered content from a first media file container format, and subsequently re-encapsulate the packetized digitally rendered content to a second media 
 
	Regarding claim 15, Glasser, Takahashi and Ramsdell disclose the computerized method of claim 13, wherein the encapsulating the packetized content in the advanced video encoding format comprises encapsulating the packetized digitally rendered content utilizing an H.26X codec, the H.26X codec configured to encode utilizing a bitrate reduced over that of an MPEG-2 codec by at least one-half (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).
 	
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolff in view of Glasser.
	Regarding claim 21, Wolff discloses the computerized network apparatus of claim 19.
	Wolff is silent about communicate data representative of a request for the requested packetized digitally rendered content to a computerized network entity at least in cases where the one of the plurality of TS cannot be identified. 
	In an analogous art, Glasser  discloses communicate data representative of a request for the requested packetized digitally rendered content to a computerized network entity at least in cases where the one of the plurality of TS cannot be identified (figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wolff’s apparatus with the teachings of Glasser. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.
 
	Regarding claim 22, Wolff and Glasser disclose the computerized network apparatus of claim 21, wherein the computerized network entity is configured to utilize at least the request to 
 
	Regarding claim 23, Wolff and Glasser disclose the computerized network apparatus of claim 22, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, and based on a determination that the requested packetized digitally rendered content will be provided to the first one of the plurality of client devices as a new unicast stream, cause the first one of the plurality of computerized client devices to receive the requested packetized digitally rendered content as a unicast stream from a unicast server apparatus (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3). 

Claims 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Wang et al., US 2012/0023533.
	Regarding claim 26, Glasser discloses the computer readable apparatus of claim 25.
	Glasser is silent about the causation of the creation of the second data channel is at least partly based on a determination that a destination Internet Protocol (IP) address associated with the data packets comprises an IP address associated with a known third-party data server in data communication with the data network. 
	In an analogous art, Wang discloses the causation of the creation of the second data channel is at least partly based on a determination that a destination Internet Protocol (IP) address associated with the data packets comprises an IP address associated with a known third-party data server in data communication with the data network (paragraph 11, 23, 30 and 48). 
.

Allowable Subject Matter
Claims 16-18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA

Art Unit 2421


OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421



/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421